Name: Commission Regulation (EC) No 1611/2000 of 24 July 2000 adjusting the compensatory agrimonetary aid granted to Denmark
 Type: Regulation
 Subject Matter: Europe;  monetary economics;  agricultural policy;  monetary relations
 Date Published: nan

 Avis juridique important|32000R1611Commission Regulation (EC) No 1611/2000 of 24 July 2000 adjusting the compensatory agrimonetary aid granted to Denmark Official Journal L 185 , 25/07/2000 P. 0034 - 0035Commission Regulation (EC) No 1611/2000of 24 July 2000adjusting the compensatory agrimonetary aid granted to DenmarkTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 9 thereof,Whereas:(1) For various Member States, the maximum amount of the compensatory aid resulting from the rates for converting the euro into national currency units and the exchange rates applicable on 1 July 1999 is laid down in Commission Regulation (EC) No 1639/1999(2).(2) Article 5(4) of Regulation (EC) No 2799/98 provides that the maximum amount of the compensatory aid is to be reduced or cancelled if necessary as a function of the effect on income of the development of the exchange rates recorded on the first day of the second and third tranche.(3) The conversion rate applicable to certain direct aids whose operative event is 1 July 2000 is laid down in Commission Regulation (EC) No 1577/2000(3). The rate laid down for the Danish krone indicates a depreciation of that currency, and the amount of the second tranche of compensatory aid for Denmark should therefore be reduced.(4) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The reduced amounts of the second tranche of compensatory aid for Denmark resulting from the maximum amounts of the first tranche provided for in Regulation (EC) No 1639/1999 are set out in the Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 194, 27.7.1999, p. 33.(3) OJ L 181, 20.7.2000, p. 37.ANNEXReduced amounts of the second tranche of compensatory aid for Denmark expressed in million euro>TABLE>